Per Curiam.
The only alleged errors presented by appellant, in this'case relate to the giving of certain instructions. The evidence given upon the trial is entirely omitted from appellant’s brief, and we must therefore presume that each of said instructions, of which complaint is now made, so far as they related to the facts of the case, were within the evidence adduced upon the trial. If this evidence to which they so relate was admissible under the issues upon which the case was tried, there was no error in giving said instructions. Oleske v. Piotrowski (1919), 71 Ind. App. 136, 124 N. E. 399; Fostoria Oil Co. V. Gardner (1919), 72 Ind. App. 509, 124 N. E. 467; Lyons V. Souder (1914), 56 Ind. App. 443, 105 N. E. 511.
Tested by these well established rules we cannot say, after an examination of each of said instructions complained of, that any error was committed in giving said instructions. The judgment is therefore affirmed.